Exhibit 10.3

AMENDMENT TO OPEN–END MORTGAGE

This AMENDMENT TO OPEN-END MORTGAGE (herein called the “Amendment”) entered into
as of the 30th day of March, 2007, by and between SOVEREIGN CIRCUITS, INC.,
(herein called the “Grantor”) and KEYBANK NATIONAL ASSOCIATION (herein called
the “Lender”);

W I T N E S S E T H:

WHEREAS, Sovereign Circuits, Inc. (“Borrower”) is currently indebted to the
Lender pursuant to an existing Business Loan Agreement dated as of May 10, 2006
(hereinafter, “Loan Agreement”) wherein the Lender has provided the Original
Borrowers with a Mortgage loan in the amount of $1,835,071.55 (the “Mortgage
Loan); and

WHEREAS, in connection therewith, Original Borrower executed and delivered to
Lender that certain Promissory Note in the original principal amount of
$1,835,071.55 dated May 10, 2006 (herein called the “Note”); and

WHEREAS, securing its obligation evidenced by the Loan Agreement and the Note,
Grantor had previously executed and delivered to Lender a certain Open-End
Mortgage dated May 10, 2006 (“Mortgage”), granting a security interest in and to
the real property commonly known as 12080 Debartolo Drive, North Jackson, Ohio
44451 and as more particularly described in Exhibit A attached hereto and made a
part hereof; and

WHEREAS, said Mortgage was filed of record on May 31, 2006 in as Instrument
Number 200600019628 in OR Book 5620, Page 2450-2459 of the real estate records
of Mahoning County, Ohio; and

WHEREAS, the Grantor and the Lender desire to amend the Mortgage all in
accordance with the terms and conditions stated herein; and

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, Grantor and Lender do hereby amend the
Mortgage (herein also called the “Instrument”), as follows:

1. For purposes of this Amendment, defined terms used herein shall have the same
meaning ascribed to them in the Mortgage unless such defined term is expressly
otherwise defined herein. All references to the Mortgage shall mean the Mortgage
as amended by the terms hereof.

2. The 6th paragraph starting on the 11th line from the bottom of the first page
of the Mortgage beginning with the phrase “Grantor presently Assigns...” is
hereby amended by deleting said paragraph and inserting the following as a
replacement therefor:

Grantor presently assigns to Lender all of Grantor’s right, title, and interest
in and to all present and future leases of the Property and all Rents from the
Property.

 

1



--------------------------------------------------------------------------------

3. The 7th paragraph starting on the 8th line from the bottom of the first page
of the Mortgage beginning with the phrase “This Mortgage...” is hereby amended
by deleting said paragraph and inserting the following as a replacement
therefor:

THIS MORTGAGE, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN
THE RENTS IS GIVEN TO SECURE (A) PAYMENT OF THE INDEBTEDNESS AND (B) PERFORMANCE
OF ANY AND ALL OBLIGATIONS UNDER THE NOTE, THE RELATED DOCUMENTS, AND THIS
MORTGAGE. THIS MORTGAGE IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:

4. The sub-section entitled “Application of Proceeds” as found in the middle of
page 3 of the Mortgage is hereby amended by deleting the 1st sentence of said
paragraph and inserting the following as a replacement therefor:

Application of Proceeds. Grantor shall promptly notify Lender of any loss or
damage to the Property if the estimated cost of repair or replacement exceeds
$50,000.00.

5. The sub-section entitled “No Modification” as found in the middle of page 4
of the Mortgage is hereby amended by deleting said paragraph and inserting the
following as a replacement therefor:

No Modification. Grantor shall not enter into any agreement with the holder of
any mortgage, deed of trust, or other security agreement which has priority over
this Mortgage with respect to the real property by which that agreement is
modified, amended, extended, or renewed without the prior written consent of
Lender. Grantor shall neither request nor accept any future advances under any
such security agreement without the prior written consent of Lender.

6. The sub-section entitled “Security Interest” as found at the top of page 5 of
the Mortgage is hereby amended by deleting said paragraph and inserting the
following as a replacement therefor:

Security Interest. Upon request by Lender, Grantor shall take whatever action is
requested by Lender to perfect and continue Lender’s security interest in the
Rents. In addition to recording this Mortgage in the real property records,
Lender may, at any time and without further authorization from Grantor, file
executed counterparts, copies or reproductions of this Mortgage as a financing
statement. Grantor shall reimburse Lender for all expenses incurred in
perfecting or continuing this security interest. Upon default, Grantor shall not
remove, sever or detach the Personal Property from the Property.

7. The sub-section entitled “Payment Default” as found in the middle of page 5
of the Mortgage is hereby amended by deleting said paragraph and inserting the
following as a replacement therefor:

Payment Default. Grantor fails to make any payment within fifteen (15) days of
when due under the Indebtedness.

 

2



--------------------------------------------------------------------------------

8. The sub-section entitled “Annual Reports” as found at the top of page 7 of
the Mortgage is hereby deleted.

9. The definition of the term “Note” as found on page 8 of the instrument is
hereby amended to read as follows:

Note. The word “Note” means the promissory note dated March 30, 2007, in the
original principal amount of $1,950,212.96 from Grantor to Lender, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement. The
maturity date of the Note is April 1, 2015. NOTICE TO GRANTOR: THE NOTE CONTAINS
A VARIABLE INTEREST RATE. The Note is a renewal and consolidation of the
indebtedness evidenced by the (a) promissory note from Borrower to Lender dated
May 10, 2006 in the original principal amount of $1,835,071.55 and
(b) promissory note from Borrower to Lender dated October 24, 2004 in the
original principal amount of $400,000. The Note is also the Note referenced to
in that certain Open-End Mortgage of even date herewith executed by Borrower in
favor of Lender in the amount of $115,141.41.

10. The definition of the term “Personal Property” as found on page 8 of the
instrument is hereby amended to read as follows:

Personal Property. The words “Personal Property” mean all fixtures, now or
hereafter attached or affixed to the Real Property; together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for, any of such property; and together with all proceeds (including without
limitation all insurance proceeds and refunds of premiums) from any sale or
other disposition of the Property.

The Grantor hereby acknowledges that all sums lent to the Borrower pursuant to
the Loan Documents are secured by the Mortgage as amended hereby, and the
Grantor further reaffirms the granting to the Bank such security interests
described as to all liabilities of the Grantor to Bank.

11. Grantor hereby represents and warrants to Lender that (a) Grantor has the
legal power and authority to execute and deliver this Amendment; (b) the
officials executing this Amendment have been duly authorized to execute and
deliver the same and bind Grantor with respect to the provisions hereof; (c) the
execution and delivery hereof by Grantor and the performance and observance by
Grantor of the provisions hereof do not violate or conflict with the
organizational agreements of Grantor or any law applicable to Grantor or result
in a breach of any provisions of or constitute a default under any other
agreement, instrument or document binding upon or enforceable against Grantor;
and (d) this Amendment constitutes a valid and binding obligation upon Grantor
in every respect.

Except as expressly amended or modified hereby, the Instrument is in all
respects ratified and confirmed and the terms, conditions and provisions thereof
shall be and remain in full force and effect. This Amendment shall be construed
in accordance with the laws of the State of Ohio, without regard to principles
of conflict of laws.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
date first above written by their respective officers thereunto duly authorized.

 

SOVEREIGN CIRCUITS, INC. By:   /s/ Sally L. Goff Title:   Sally L. Goff, Vice
President/C.F.O.

 

STATE OF CALIFORNIA    )      ) SS COUNTY OF ORANGE    )

Before me, a notary public in and for the State of California, personally
appeared Sally L Goff, Vice President/C.F.O. of Sovereign Circuits, Inc., who
executed the foregoing Mortgage Amendment in favor of KeyBank National
Association in my presence, and who produced identification in the form of
driver’s license.

IN WITNESS WHEREOF, I have hereunto set my hand this 27th day of April, 2007.

 

[SEAL]  

ANNA STEELE

COMM. # 1560449

NOTARY PUBLIC-CALIFORNIA

ORANGE COUNTY

My Comm. Expires April 14, 2009

    /s/ Anna Steele       Notary Public                               KEYBANK
NATIONAL ASSOCIATION       By:   /s/ Sally J Hale       Title:   Sally J Hale,
Assistant Vice President

 

STATE OF OHIO    )      ) SS COUNTY OF MAHONING    )

Before me, a notary public in and for the State of Ohio, personally appeared
Sally J Hale, Assistant Vice President, who executed the foregoing Amendment on
behalf of KeyBank National Association in my presence, and who produced
identification in the form of driver’s license.

IN WITNESS WHEREOF, I have hereunto set my hand this 11 day of May, 2007.

 

[SEAL]     /s/ Cathleen C. Carrick     Notary Public    

Cathleen C. Carrick, Notary Public

State Of Ohio

My Commission Expires July 21, 2011

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

SITUATED in the Township of Jackson, County of Mahoning and State of Ohio: and
known as being Lot No. 8 in Youngstown Commerce Park Replat of Lot #8, Tract 1,
a subdivision of a part of Original Jackson Township, part of Great Lot 43, as
shown by the recorded plat of sid subdivision in Volume 93 of Maps, Page 19, of
Mahoning County Records.

 

5



--------------------------------------------------------------------------------

LOGO [g80556img002.jpg]

CHANGE IN TERMS AGREEMENT

 

Principal    Loan Date    Maturity    Loan No.    Call / Coll    Account   
Officer    Initials $1,950,212,96    03-30-2007    04-01-2015    50001   
183 / 815    E0100333631    DSC08    References in the shaded area are for
Lender’s use only and do not limit the applicability of this document to any
particular
loan or item. Any item above containing “***” has been omitted due to text
length limitations.

 

Borrower:   

Sovereign Circuits, Inc.

12080 Debartolo Drive

North Jackson, OH 44451-9642

   Lender:   

KeyBank National Association

OH-MM-Canfield

6575 Seville Drive

Canfield, OH 44406

 

Principal Amount: $1,950,212.96    Initial Rate: 8.250%    Date of Agreement:
March 30, 2007

DESCRIPTION OF EXISTING INDEBTEDNESS. Obligor No.: 100333631.

Obligation No.: 50001.

Original (a) promissory note from Borrower to Lender dated May 10, 2006 in the
original principal amount of $1,835,071.55 and (b) promissory note from Borrower
to Lender dated October 24, 2004 In the original principal amount of $400,000.

Effective March 30, 2007, Lender hereby (a) terminates all agreements with
Borrower other than the agreements entered into on the date hereof and the
Open-End Mortgage dated May 10, 2006 in the principal amount of $1,835,071.55
(collectively, the “2007 Documents”), (b) releases all of its security interests
and liens on the assets of Borrower other than its lien on the Borrower’s real
property and (c) acknowledges that all liabilities of Borrower to Lender have
been paid and performed in full other than those evidenced by the 2007
Documents.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

CONFESSION OF JUDGEMENT. Borrower hereby irrevocably authorizes and empowers any
attorney-at-law, including an attorney hired by Lender, to appear in any court
of record and to confess judgment against Borrower for the unpaid amount of this
Note as evidenced by an affidavit signed by an officer of Lender setting forth
the amount due, attorney’s fees plus costs of suit, and to release all errors,
and waive all rights of appeal. If a copy of this Note, verified by an
affidavit, shall have bean filed in the proceeding, it will not be necessary to
file the original as a warrant of the attorney. Borrower waives the right to any
stay of execution and the benefit of all exemption laws now hereafter in effect.
No single exercise of the foregoing warrant and power to confess judgment will
be deemed to exhaust the power, whether or not any such exercise shall be held
by any court to be invalid, voidable, or void; but the power will continue
undiminished and may be exercised from time to time as Lender may elect until
all amounts owing on this Note have been paid in full. Borrower waives any
conflict of interest that an attorney hired by Lender may have in acting on
behalf of Borrower in confessing judgment against Borrower while such attorney
is retained by Lender. Borrower expressly consents to such attorney acting for
Borrower in confessing judgment and agrees that such attorney may receive a
legal fee or other compensation from Lender.



--------------------------------------------------------------------------------

  CHANGE IN TERMS AGREEMENT   Loan No: 50001   (Continued)   Page 2

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

NOTICE: FOR THIS NOTICE “YOU” MEANS THE BORROWER AND “CREDITOR” AND “HIS” MEANS
LENDER.

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

CHANGE IN TERMS SIGNERS: SOVEREIGN CIRCUITS, INC. By:   /s/ Sally L. Goff  

Sally L. Goff, Vice President C.F.O. of

Sovereign Circuits, Inc.